1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9    MARQUISE GRADY,                                 )   Case No.: 1:18-cv-00922-DAD-JDP
                                                     )
10                    Plaintiff,                     )
                                                     )   ORDER VACATING WRIT OF HABEAS
11            v.                                     )   CORPUS AD TESTIFICANDUM
                                                     )   [ECF No. 27]
12   C. GUTIERREZ, et.al.,
                                                     )
13                                                   )
                      Defendants.                    )
14                                                   )

15            On March 17, 2020, the Court issued a writ of habeas corpus ad testificandum to transport

16   Plaintiff to the United States District Court in Fresno, California for a settlement conference on April

17   14, 2020.

18            Because the settlement conference will now proceed by way of videoconference, the writ of

19   habeas corpus ad testificandum issued on March 17, 2020, is HEREBY VACATED.

20
21   IT IS SO ORDERED.

22   Dated:        March 24, 2020
23                                                       UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28

                                                         1
